United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 17-1286
                     ___________________________

                                Jingyuan Feng

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

                              Sheena Komenda

                         lllllllllllllllllllll Defendant

                           Rockwell Collins, Inc.

                   lllllllllllllllllllll Defendant - Appellee
                                  ____________

                  Appeal from United States District Court
              for the Northern District of Iowa - Cedar Rapids
                               ____________

                         Submitted: October 3, 2017
                          Filed: October 25, 2017
                               [Unpublished]
                               ____________

Before LOKEN, MURPHY, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
       Jingyuan Feng appeals the district court’s1 adverse grant of summary judgment
in her action claiming employment discrimination and retaliation. Having carefully
reviewed the record and the parties’ arguments on appeal, we conclude that summary
judgment was properly granted for the reasons stated in the district court’s order. See
Peterson v. Kopp, 754 F.3d 594, 598 (8th Cir. 2014) (de novo review). Accordingly,
we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                         -2-